ICJ_068_ContinentalShelf_LBY_MLT_1984-03-21_JUD_01_IN_04_FR.txt. 55

OPINION INDIVIDUELLE DE M. JIMÉNEZ DE ARÉCHAGA

[Traduction]

1. J'ai voté contre la requête italienne en raison de l’absence d’un lien
juridictionnel entre l'Italie et chacune des Parties à l’instance principale.
Cette absence de lien juridictionnel, qui résulte de l’opposition de la Libye
et de Malte à la participation de l’Italie à l'instance, constitue un obstacle
décisif à l'admission de la requête, eu égard au texte et au contexte du
Statut de la Cour, aux principes de droit sur lesquels repose cet instrument,
et aux circonstances de l'espèce.

I. LE TEXTE ET LE CONTEXTE DU STATUT

2. L'article 62, comme toutes les dispositions des traités, doit être
interprété et appliqué non pas isolément, mais dans le contexte du Statut
tout entier. Ce principe de base de l'interprétation des traités vaut parti-
culièrement pour un instrument aussi systématique, dont le chapitre I est
consacré à l’organisation de la Cour, le chapitre IT à sa compétence et le
chapitre III à la procédure. L'article 62, qui se trouve dans le chapitre III,
n’a jamais été censé s’appliquer isolément comme disposition tout à fait
complète et autonome. Dans le projet élaboré à l’origine par le comité
consultatif de juristes, l’article 62 (alors article 60) faisait partie d’un
instrument prévoyant, dans son chapitre II, la juridiction obligatoire.
Ainsi, dès l’origine, l’article 62 devait s’interpréter et s'appliquer en rela-
tion avec les dispositions du Statut régissant la compétence de la Cour, et à
son application venait s’ajouter l’effet juridique des dispositions contenues
dans le chapitre II du projet initial.

3. Par suite, lorsque le Conseil et l’Assemblée de la Société des Nations
modifièrent les dispositions correspondant à l’actuel article 36, pour subs-
tituer à la juridiction obligatoire la compétence facultative fondée sur le
consentement des parties, cette modification radicale ne pouvait pas ne pas
retentir sur l'interprétation et l’application de l’article 62. Un tel effet était
automatique, et il n’était pas nécessaire de modifier le texte de l’ancien
article 62, puisque son application avait toujours, en 1920 comme en 1945,
été subordonnée à l’article 36 relatif à la compétence, quel que fût l’état de
la question de principe fondamentale du choix entre juridiction obligatoire
et juridiction facultative, et la forme finale de l’article 36. On ne saurait
donc parler d’un oubli ou d’une négligence des rédacteurs qui, au sein de la
Société des Nations ou à la Conférence de San Francisco, mirent la der-
nière main au Statut de la Cour.

56
PLATEAU CONTINENTAL (OP. IND. JIMÉNEZ DE ARÉCHAGA) 56

4. En d’autres termes, l’article 62, qui figure dans le chapitre relatif à la
procédure, n’a jamais conféré à la Cour autre chose que la compétence
limitée dont elle a besoin pour accueillir ou rejeter la requête d’un Etat
Membre à fin d'intervention dans une procédure en cours. Toute compé-
tence pour connaître au fond des prétentions de l’ Etat intervenant reposait
sur l’article 36 et devait être dérivée de cet article, qui est le sedes materiae,
la disposition régissant de façon exclusive la compétence pleine et entière
de la Cour internationale de Justice pour connaître au fond des différends
internationaux. Un argument de texte, fondé sur le libellé anglais de
l'article 62, confirme cette interprétation contextuelle. Le paragraphe 2 de
l'article 62 ne donne à la Cour compétence que pour décider « upon this
request » — c’est-à-dire pour se prononcer sur la requête a fin d’interven-
tion. Il donne compétence à la Cour uniquement pour statuer sur la
question préliminaire de la recevabilité de la requête, mais non sur le fond
des prétentions ou des intérêts juridiques que fait valoir PEtat qui demande
à intervenir.

a) Compétence accessoire et non compétence principale

5. Il résulte de ce qui précède que l’article 62 confère à la Cour ce que
l’on a appelé une compétence accessoire ou incidente, et non la compétence
principale ou compétence sur le fond, celle qui permet à la Cour de se
prononcer au fond sur les prétentions ou intérêts juridiques que fait valoir
un Etat qui se présente devant elle. Cette compétence au fond, ou com-
pétence principale, n'existe que lorsque les conditions de l’article 36 sont
remplies. Rosenne, dans son traité sur la Cour, définit la compétence
principale comme la « compétence de la Cour pour se prononcer sur le
fond d’une affaire, c’est-à-dire sur la prétention qui lui est soumise » (The
Law and Practice of the International Court, Leyde, 1965, p. 318). La
compétence incidente, qui permet de se prononcer sur la compétence, les
mesures conservatoires, l'intervention, la revision et l'interprétation, a trait
aux « autres questions dont la Cour peut avoir à connaître à l’occasion
ou en conséquence de sa décision au fond » (op. cit, p. 319). Rosenne
ajoute :

« La caractéristique de la compétence accessoire est qu’elle ne re-
pose pas sur le consentement exprès des parties, mais sur un fait
objectif tel que l’existence d’une « instance » devant la Cour. » (Op.
cit., p. 422.)

Dans sa requête l'Italie admet que l’article 62 du Statut fait partie des
dispositions qui confèrent à la Cour une compétence incidente, comme les
articles 36, paragraphe 6, et 41. L'Italie souligne que ces dispositions
donnent à la Cour les « compétences directement établies par le Statut », et
que «c’est précisément dans la même catégorie de règles directes de
compétence que se situe l’article 62 du Statut » (par. 21). Or, toutes ces
dispositions n’autorisent la Cour qu’à prendre les décisions qui y sont
spécifiquement visées : l’article 36, paragraphe 6, l’autorise à se prononcer

57
PLATEAU CONTINENTAL (OP. IND. JIMÉNEZ DE ARÉCHAGA) 57

sur sa compétence, l’article 4] à indiquer si des mesures conservatoires
doivent être adoptées ou non, et Particle 62 à décider d’admettre ou non la
requête a fin d'intervention. Mais à toutes ces décisions s’applique la
condition du « consentement du défendeur » posée par le Statut. Il n’est
pas possible de méconnaître ce principe fondamental et d’affirmer la
compétence en vertu de Particle 36, paragraphe 6, d'indiquer des mesures
conservatoires en vertu de Particle 41 ni d'autoriser l’intervention en vertu
de l’article 62 lorsque le consentement du défendeur à la juridiction sur le
fond fait manifestement défaut.

6. L’objection fondamentale à la thèse selon laquelle l’articte 62, para-
graphe 2, à lui seul, donne à la Cour compétence principale, ou compétence
pour connaître au fond de la demande de l'Etat intervenant, que l'Etat
défendeur ait ou non donné son consentement, est qu’il y aurait là un
moyen implicite et détourné d’attribuer à la Cour la compétence princi-
pale. M. Morelli, l’un des plus éminents spécialistes du droit procédural
international, écrit :

« I] ne semble pas possible de fonder sur une règle implicite du Sta-
tut la compétence de la Cour pour connaître de toutes les demandes
qui pourraient être soumises par le biais de l’intervention. Une telle
règle qui, vu son contenu, aurait le caractère d’une règle générale, ne
serait pas conforme au système suivi en la matière par le Statut.
Celui-ci n’établit pas lui-même la compétence de la Cour, mais ren-
vole à cette fin aux règles adoptées selon divers procédés (art. 36). On
voit mal comment le Statut se serait écarté d’un tel système en fixant
directement et, ce qui est encore plus difficile à admettre, implicite-
ment, une règle visant à conférer juridiction à la Cour pour tous les cas
d'intervention. Sur le fond, on ne voit pas pour quelle raison un
différend qui ne pourrait pas être porté devant la Cour dans un procès
distinct faute d’un titre de compétence, pourrait lui être soumis, sur
la base du Statut, par le biais d’une requête à fin d’intervention. »
(« Note sullintervento nel processo internazionale », Rivista di diritto
internazionale, vol. LXV, 1982, p. 813.)

7. Un argument de texte confirme Fexactitude de lopinion de M. Mo-
relli. L'article 36 du Statut confère à la Cour compétence principale dans
tous les cas « spécialement prévus dans la Charte des Nations Unies ou dans
les traités et conventions en vigueur ». Or, on ne peut considérer une
attribution implicite de juridiction comme un cas « spécialement prévu »
par un traité.

b) Comparaison entre les articles 53, 62 et 63 du Statut

8. Un argument de texte, avancé à l’appui de la thèse selon laquelle
aucun lien juridictionnel n’est requis, a été tiré de la comparaison entre
Particle 62 et l’article 63. On a fait observer que :

58
PLATEAU CONTINENTAL (OP. IND. JIMÉNEZ DE ARÉCHAGA) 58

« Particle 63 n’oblige apparemment pas à établir l'existence d’un lien
juridictionnel, même quand la partie qui invoque le traité à interpréter
n’a pas accepté la comptétence de la Cour pour connaître des dif-
férends relatifs à l'interprétation ou à l’application dudit traité ; on
voit d'autant moins la nécessité d’un lien juridictionnel dans le
cas symétrique de l’article 62. ».(M. Schwebel, C.IJ. Recueil 1981,
p. 40.)

9. L'hypothèse que l’article 63 n’oblige pas à établir l'existence d’un lien
juridictionnel n’a jamais été vérifiée. Mais, même si l’on admet que l’hy-
pothèse de M. Schwebel est exacte, il faut tenir compte de deux choses. La
première est que la portée juridictionnelle de l'intervention accordée par
l’article 63 est limitée : il ne s’agit pas d’une pleine et entière compétence au
fond. Elle ne s'étend pas, par exemple, aux voies de recours exercées par la
partie principale pour violation de la convention, et ne concerne que
l'interprétation de cet instrument. C’est là l’enseignement à tirer de l’af-
faire du Wimbledon, dans laquelle la Cour permanente n’a admis l’inter-
vention au titre de l’article 63 qu’après avoir pris acte de ce que la Pologne
affirmait I’ « intention de ne demander au Gouvernement allemand aucuns
dommages-intéréts particuliers » (C.P.J.I. série A n° 1, p. 13). Aussi le
Greffier Hammarskjôld avait-il qualifié l'intervention en vertu de l’ar-
ticle 63 de « quasi-intervention » (Revue de droit international et de légis-
lation comparée, 3° série, 49° année (1922), n°5 2-3, p. 143). La seconde est
que l’article 62 et l’article 63, tout en portant sur des sujets similaires, ont
des régimes juridiques différents et attribuent à la Cour des fonctions de
nature différente. L’une concerne lintervention de plein droit ; l’autre
lintervention éventuellement autorisée. Si l’article 63 confère aux Etats
parties à la convention un droit pur et simple, le seul rôle de la Cour étant
de contrôler la recevabilité formelle, en revanche en vertu de l’article 62 la
Cour doit rendre une décision judiciaire, sous forme d’un arrêt sur « l’ad-
mission », comme dit l’article 84 du Règlement, de la requête à fin d’in-
tervention. Il paraît difficile de nier que, pour rendre un arrêt, une décision
judiciaire qui touche forcément au fond de l’affaire, la Cour est obligée
d’agir en conformité avec son Statut et, naturellement, avec le principe
fondamental du consentement à la juridiction.

10. Et il en est nécessairement ainsi parce que l'effet du chapitre Il du
Statut n’a pas été diminué ou écarté par une disposition expresse de Far-
ticle 62, comme on pourrait soutenir qu’il l’a été dans le cas de l’article 63.
De toute manière, les différences de régime juridique et de rédaction entre
les articles 62 et 63 sont trop claires et importantes pour qu’on puisse
traiter ces articles comme complémentaires, ou leur donner une interpré-
tation probante en invoquant le texte de l’un des deux pour en tirer, à l’aide
d’un raisonnement par analogie ou a contrario, une conclusion au sujet de
l’autre.

11. L’argument tiré de l’article 53 n’est pas plus convaincant. Une
décision donnant gain de cause au demandeur en vertu de cet article
suppose en effet que la Cour s’assure non seulement qu’elle a compétence,

59
PLATEAU CONTINENTAL (OP. IND. JIMENEZ DE ARECHAGA) 59

mais aussi que les « conclusions sont fondées en fait et en droit ». Il semble
donc qu’on aille trop loin en comparant le texte de l’article 53 avec celui de
Varticle 62 pour conclure que ce dernier doit être interprété a contrario
comme supprimant toutes les exigences répétées ex abundante cautela à
l’article 53.

II. LES PRINCIPES FONDAMENTAUX DU STATUT

12. Admettre l'intervention en vertu de l’article 62 en l'absence d’un lien
juridictionnel serait violer trois principes essentiels du Statut : celui du
consentement à la juridiction, celui de la réciprocité des obligations et celui
de l'égalité des parties devant la Cour.

a) Le principe du consentement du défendeur

13. Le principe du consentement à l'exercice par la Cour de sa compé-
tence sur le fond d’une affaire, ou compétence principale, découle de ce que
les Etats parties, en 1945 comme en 1921, ne se sont pas entendus sur la
juridiction obligatoire. En conséquence, il a été posé en principe qu'aucun
Etat ne peut être attrait devant la Cour sans avoir accepté de se soumettre à
sa juridiction par un moyen ou un autre.

14. Ce principe a été proclamé en termes catégoriques par la Cour
permanente et par la Cour actuelle. Dans l’affaire Mavrommatis, la Cour
permanente a affirmé que sa juridiction

« se fonde toujours sur le consentement du défendeur et ne saurait
subsister en dehors des limites dans lesquelles ce consentement a été
donné » (Concessions Mavrommatis en Palestine, arrét n° 2, 1924,
CPL. série A n° 2, p. 16).

Et dans l'affaire de l’Or monétaire la Cour actuelle a invoqué comme base
de sa décision un

« principe de droit international bien établi et incorporé dans le
Statut, à savoir que la Cour ne peut exercer sa juridiction à l’égard
d’un Etat si ce n’est avec le consentement de ce dernier » (C.LJ.
Recueil 1954, p. 32).

15. On verra plus loin, au paragraphe 35, que, vis-à-vis de l'Italie et
compte tenu des déclarations faites par ses représentants au cours de la
procédure orale et de la réponse écrite de son agent à la question posée par
M. de Lacharrière, les deux Parties originaires, la Libye et Malte, devien-
draient inévitablement Etats défendeurs puisqu'elles devraient combattre
diverses prétentions juridiques de lItalie. Or, ni la Libye ni Malte n’ont
accepté d’être mises dans cette situation. Au contraire, elles se sont
expressément opposées à ce que la Cour exerce sur elles sa juridiction à
Pégard des prétentions juridiques de l’Italie. Il a beaucoup été question au

60
PLATEAU CONTINENTAL (OP. IND. JIMENEZ DE ARECHAGA) 60

cours de la procédure orale de la nécessité de protéger les droits de l’Italie.
Ces droits doivent être protégés, sans qu’il faille pour autant admettre la
requête à fin d'intervention. Mais il est clair que la Cour, en vertu du
principe fondamental de son Statut, doit faire passer l’existence ou l’ab-
sence d'obligations du défendeur avant les droits de l’intervenant. En
l'espèce, rien n’oblige les Parties originaires à accepter d’être défendeurs
vis-à-vis de l’Italie. |

b) Le principe de réciprocité

16. Le Statut pose un principe fondamental de réciprocité des droits et
des obligations entre les Etats parties qui ont accepté la juridiction obli-
gatoire de la Cour. Ce principe est proclamé expressément à propos des
déclarations d’acceptation de la juridiction de la Cour en vertu de l’ar-
ticle 36, paragraphe 2, mais il est de portée plus large et s’applique à fortiori
à la compétence dérivée des compromis en vertu desquels les différends
entre deux Etats sont soumis à la Cour.

17. Le paragraphe 2 de l’article 36 proclame ce principe de réciprocité à
la fois ratione materiae et ratione personae. En ce qui concerne le premier
type de réciprocité, l’article 36, paragraphe 2, dispose que l’acceptation de
la juridiction obligatoire doit toujours être faite « à l'égard de tout autre
Etat acceptant la même obligation ». Ce principe a pour corollaire qu’un
Etat ne peut pas être obligé à se soumettre à la juridiction de la Cour dans
une mesure excédant l’obligation correspondante de l’autre partie. C’est la
raison pour laquelle les deux déclarations doivent coïncider et chacune des
parties a le droit d’invoquer les réserves émises par son adversaire.

18. Le principe de réciprocité ratione personae résulte d’une autre dis-
position de l’article 36, paragraphe 2, en vertu de laquelle l'acceptation de
la juridiction obligatoire peut être faite « sous condition de réciprocité de
la part ... de certains Etats ». Cette disposition résultait d’un échange de
vues entre les deux auteurs de la clause facultative : M. Raoul Fernandes,
du Brésil, et M. Huber, alors délégué de la Suisse. Lorsque l’Assemblée de
la Société des Nations examina le texte de ce qui est aujourd’hui l’article 36,
paragraphe 2, M. Fernandes exprima l’avis qu'il était « inadmissible pour
un Etat d’accepter le principe de la juridiction obligatoire sans savoir
exactement envers qui il [acceptait] une pareille obligation ». M. Huber fit
observer que :

« Le projet de Statut prévoyait la réciprocité ratione materiae, tan-
dis que M. Fernandes voulait une clause établissant une réciprocité
ratione personae : l'une et l’autre pouvaient se combiner sans diffi-
cultés. » (Documents relatifs aux mesures prises par le Conseil de la
Société des Nations aux termes de l’article 14 du Pacte, document n° 44,
p. 107.)

Compte tenu de cet échange, il fut décidé d’ajouter la clause susmention-
née, donnant aux Etats la possibilité de soumettre leur acceptation à la

61
PLATEAU CONTINENTAL (OP. IND. JIMENEZ DE ARÉCHAGA) 61

condition suspensive que la juridiction de la Cour soit également acceptée
par un Etat ou des Etats donnés.

19. Il s’ensuit que la réciprocité qu’établit le Statut ne concerne pas
seulement la portée de la juridiction obligatoire, mais aussi le choix intuitu
personae des Etats à l’égard de qui cette juridiction est acceptée. Pour cette
raison, Rosenne parle d’une « réciprocité complète et individualisée des
obligations » (p. 304), qui est « inhérente à la notion même de la juridiction
de ia Cour » (p. 387). Ce principe de la réciprocité individualisée des
obligations, qui est proclamé expressément à propos des déclarations
unilatérales d'acceptation en vertu de l’article 36, paragraphe 2, s'applique
aussi, à fortiori, dans le cas des compromis par lesquels deux Etats cir-
conscrivent le différend qu’ils ont décidé de soumettre à la Cour. Comme
Hudson le dit dans son traité sur la Cour permanente :

« Si deux Etats comparaissent devant la Cour en application de
déclarations faites en vertu du paragraphe 2 de l’article 36 du Statut,
ce serait, semble-t-il, déroger à la condition de réciprocité figurant
dans leurs déclarations qu’autoriser un Etat tiers qui n’a pas fait
semblable déclaration 4 intervenir dans la procédure. La situation
n’est pas, cependant, essentiellement différente lorsque deux Etats
comparaissent devant la Cour en vertu d’un compromis et que la Cour
admet l'intervention d’un Etat tiers qui n’est pas partie au compro-
mis.» (The Permanent Court of International Justice 1920-1942, A
Treatise, New York, 1943, p. 420.)

20. Si l’intervention était admise en l’espèce, il y aurait une violation
nette et flagrante du principe de la réciprocité des obligations. L’Italie
ferait valoir devant la Cour des prétentions contre Malte et la Libye alors
que ni Malte ni la Libye n’auraient la moindre possibilité, faute d’une base
de compétence, de soumettre à la Cour des prétentions contre l’Italie. En
conséquence on peut dire, en vertu du principe de réciprocité considéré
sous ses deux aspects, que lorsqu'un Etat ne peut pas être assigné comme
défendeur devant la Cour par un autre Etat, il ne peut pas non plus se
présenter comme demandeur ni comme partie intervenante contre celui-ci,
avec la faculté de soumettre des conclusions indépendantes à l’appui d’un
intérêt propre.

c) Le principe d'égalité

21. Pour finir, Particle 35, paragraphe 2, du Statut proclame le principe
d'égalité lorsqu'il spécifie que « dans tous les cas » il ne peut y avoir entre
les parties d’« inégalité devant la Cour ». La phrase vise assurément les
Etats qui adhèrent au Statut ; il n’en reste pas moins que les mots « dans
tous les cas » supposent que le principe de l'égalité de position des parties
devant la Cour est de portée générale. Ce principe serait violé si l'Italie était
admise à intervenir, ce qui lui permettrait de formuler des prétentions
juridiques contre la Libye et Malte alors que ces Etats n’auraient jamais pu
formuler des prétentions contre l’Italie ni l’attraire devant la Cour. Qui

62
PLATEAU CONTINENTAL (OP. IND. JIMENEZ DE ARECHAGA) 62

plus est, le cadre géographique restreint de l’affaire, défini par le compro-
mis, empécherait Malte et la Libye de faire valoir certains moyens de
défense, ou d’avancer certaines revendications et contre-revendications
contre l'Italie, comme on le verra au paragraphe 30 ci-après.

III. LES CIRCONSTANCES DE LA PRÉSENTE ESPÈCE

22. Lors de l'élaboration du premier Règlement de la Cour en 1920, les
avis ont été partagés au sujet de la nécessité d’un lien juridictionnel.
Certains des juges qui contestaient cette nécessité reprenaient les thèses
exprimées à cette époque par les représentants des grandes Puissances et
qui visaient à faciliter les interventions. Leur objectif était de donner aux
Etats les plus influents

« le droit de venir devant la Cour dans des procès institués par de
petites Puissances, afin d’obtenir une décision de celle-ci sur les
grands principes de droit » (M. Bassett Moore, Actes et documents
relatifs à l’organisation de la Cour, série D n° 2, p. 91).

Ce point de vue correspondait à la préoccupation exprimée au sein du
Conseil de la Société des Nations par M. Balfour, qui représentait alors le
Royaume-Uni, de permettre l'intervention des Etats les plus influents,
lesquels, prévoyant que les décisions de la Cour contribueraient à « mo-
difier graduellement et à modeler, pour ainsi dire, le droit international »,
craignaient que leur influence prépondérante dans le développement du
droit international ne se trouve affaiblie. Selon M. Balfour,

« l’on ne peut attendre [des Etats les plus peuplés] qu’ils s’en rappor-
tent aux décisions de la Cour pour former leur opinion en matière de
droit international » (Documents relatifs aux mesures prises par le
Conseil de la Société des Nations aux termes de l’article 14 du Pacte,
document n° 28, p. 38).

Ces arguments et l’idéologie qui les sous-tendait sont aujourd’hui com-
plètement dépassés. Un des principes du droit international contemporain
est que les Etats de petite et moyenne importance jouissent, dans les
conférences et organisations multilatérales, d’une égalité de voix pour
contribuer « à modifier graduellement et à modeler le droit internatio-
nal ».

23. Un avis opposé, affirmant la nécessité d’un lien juridictionnel, fut
défendu par MM. Anzilotti et Huber, respectivement deuxième et troi-
siéme présidents de la Cour permanente, et par M. Altamira, juge espa-
gnol. Leur interprétation du Statut tenait compte du changement apporté a
son chapitre II par l’Assemblée de la Société des Nations en remplaçant la
juridiction obligatoire par la juridiction consensuelle — évolution fonda-
mentale qui, dans leur esprit, s’appliquait à l’ensemble du Statut.

24. En conclusion,

63
PLATEAU CONTINENTAL (OP. IND. JIMENEZ DE ARECHAGA) 63

« ila été convenu de ne pas essayer de résoudre dans le Règlement les
différentes questions qui avaient été soulevées, mais de les laisser de
côté pour être tranchées à mesure qu’elles se présenteraient dans la
pratique, en fonction des circonstances de chaque espèce » (C.Z.J.
Recueil 1981, par. 23, p. 15).

C’est dans ce sens que le Président Loder a tranché ès qualités (série D n° 2,
p. 29) et non lorsqu'il a exprimé son opinion propre (p. 96), qu’on aurait
tort d'interpréter comme une décision présidentielle. Lors de la requête
maltaise de 1981, la Cour a pu éviter de se prononcer sur cette ques-
tion qu’il semble aujourd’hui, au bout de soixante-deux ans, impossible
d’éluder.

a) Le compromis et le principe de réciprocité

25. La première circonstance pertinente à prendre en considération
pour décider s’il convient d’admettre ou de refuser l’intervention de l'Italie
dans la présente espèce est que la compétence de la Cour est fondée sur un
compromis conclu entre Malte et la Libye. Il semble inutile de rappeler les
traits essentiels d’un compromis de ce type : deux parties ont saisi con-
jointement la Cour, de concert en quelque sorte, après avoir soigneusement
évalué leur adversaire au procès et au terme de négociations prolongées,
d’abord sur le fond du différend, puis sur le choix d’un mode de règlement
pacifique. Les parties ont ainsi exercé ce que l’article 33 de la Charte des
Nations Unies et la déclaration de l’Assemblée générale sur les relations
amicales décrivent comme le droit souverain de tout Etat de recourir aux
« moyens pacifiques de [son] choix ». Un compromis consacre l’accord des
deux parties sur l’idée qu’une question déterminée est mûre pour le règle-
ment judiciaire. Admettre l’intervention reviendrait à obliger les parties
originaires à plaider contre l’Italie, bien qu’elles n’aient pas librement opté
pour un règlement judiciaire avec elle ; ce serait les contraindre à entrer
directement dans un procès sans négociations préalables propres à cerner
le différend, voire à déterminer s’il y a réellement différend. Une telle
décision serait contraire au droit coutumier établi par la Cour en matière
de délimitation du plateau continental, qui exige qu’un règlement soit
d’abord recherché au moyen de véritables négociations.

26. En outre, dans leur compromis, les Parties ont mûrement pesé les
termes de la question qu’elles ont soumise à la Cour ; elles ont spécifié la
mission dont elles entendaient investir celle-ci et prévu qu’une fois l'arrêt
rendu elles entameraient des négociations en vue de conclure un accord en
conformité avec cet arrêt ; elles ont même fixé, dans un instrument dis-
tinct, l’ordre de leurs interventions dans la procédure orale. Rien ne permet
de dire comment, si elle était admise, l'intervention de l'Italie influerait sur
toutes ces questions.

27. Admettre une intervention dans une affaire ainsi portée devant la
Cour ne serait pas seulement méconnaître le caractère exclusif de la rela-

64
PLATEAU CONTINENTAL (OP. IND. JIMÉNEZ DE ARÉCHAGA) 64

tion créée par le compromis, cela violerait aussi les principes fondamen-
taux du droit concernant le libre choix des moyens et la réciprocité ratione
personae résultant du Statut ; ce serait saisir la Cour d’un litige que des
négociations préalables n’auraient pas défini et permettre à [Etat inter-
venant, après étude approfondie du compromis publié, d'imposer unila-
téralement l’application des clauses arrêtées par Malte et la Libye et
régissant leurs relations mutuelles à la délimitation du plateau continental
de l'Italie avec chacune des Parties originaires.

28. Certaines considérations ont été émises sur l’opportunité d’admet-
tre l'intervention malgré l’absence d’un lien juridictionnel, une décision
négative risquant d’« [enfermer] … institution de l’intervention dans des
limites très étroites » (M. Schwebel, C.J. Recueil 1981, p. 40). M. Oda a
écrit quant à lui:

« Si l’on considère que ce lien est dans tous les cas indispensable
pour recevoir l'intervention, la notion d’intervention devant la Cour
internationale de Justice ne pourra que s’étioler. » ({bid., p. 27.)

De telles considérations de politique judiciaire ne devraient pas étre déci-
sives quand il s’agit d’interpréter tant la lettre que l’esprit du Statut ; de
plus, même sous langle pratique, admettre une intervention dans ce type
d’affaire aurait de sérieux inconvénients pour l’activité future de la Cour.
M. Anzilotti a déjà signalé l’effet dissuasif qu’aurait, quant à la saisine de la
Cour, le fait d’autoriser l'intervention dans des affaires introduites par
compromis, et il s’est exprimé ainsi à ce sujet : « les Etats hésiteraient à
s'adresser à la Cour s’ils avaient à craindre l’intervention, dans leur procès,
d'Etats tiers » (CPJ. série D n° 2, p. 87). Ce risque serait accru dans les
affaires de délimitation maritime, ce qui pourrait inciter les Etats à préférer
le recours à larbitrage ou le Tribunal du doit de la mer, dont aussi bien
Yintervenant que les parties originaires devraient avoir accepté la compé-
tence (article 287, paragraphes 1 et 3 à 5, de la convention sur le droit de la
mer).

b) La région géographique concernée par la présente espèce
et le principe d'égalité

29. Une autre circonstance pertinente très importante est que toute
intervention s'inscrit dans le cadre de la procédure existante, de sorte que
son objet ne doit pas sortir des limites géographiques de l’action principale.
L'intervention de I’Italie serait admise « dans l’affaire du plateau conti-
nental entre la République de Malte et la Jamahiriya arabe libyenne »
(premier paragraphe de la requête). Ainsi, la zone litigieuse entre trois
Parties serait la même que l’aire géographique pertinente pour la délimi-
tation entre les Parties originaires. C’est ce qu’ont reconnu les conseils de
l'Italie. M. Monaco a indiqué par exemple que l'intervention de l'Italie « se
place exactement à l’intérieur du cercle des questions posées à la Cour à
Particle | du compromis » (audience du 25 janvier 1984, après-midi). Et
M. Arangio-Ruiz a admis que de larges secteurs du plateau continental

65
PLATEAU CONTINENTAL (OP. IND. JIMÉNEZ DE ARÉCHAGA) 65

situé entre l'Italie et chacune des Parties originaires n'étaient pas en cause
dans la présente espèce du fait que ni Maite nila Libye ne pourraient se les
disputer : il s’agissait par exemple du plateau s’étendant entre la Sicile et
Maite. Par suite, le fait d’autoriser l'intervention de l'Italie n’élargirait pas
le champ géographique de l'instance, qui resterait limité à la région prise en
considération aux fins de la délimitation entre Malte et la Libye. La Cour
ne serait donc pas compétente pour se prononcer sur les droits et obliga-
tions de l'Italie dans sa propre portion de plateau continental qui, dans
cette espèce, resterait en dehors de la juridiction de la Cour.

30. D'un point de vue général, une situation semblable paraît inaccep-
table du fait qu’elle ouvrirait à des Etats tiers la possibilité de choisir
unilatéralement les zones de plateau continental qu’ils soumettraient au
règlement judiciaire, en soustrayant à celui-ci le reste de leurs espaces
maritimes. En l’occurrence, une telle limitation irait à l'encontre des droits
et intéréts légitimes de Malte et de la Libye et créerait une situation
d’inégalité inadmissible devant la Cour. Pour ne citer qu’un exemple, la
Libye et Malte pourraient devoir défendre les lignes de démarcation fer-
mant leurs golfes et baies, à partir desquelles est mesuré leur plateau
continental, contre des objections italiennes, alors qu’on leur dénierait la
possibilité de faire condamner par la Cour d'éventuelles lignes de base qui,
en fonction de critères analogues ou différents, auraient pu être établies
par l'Italie pour la délimitation de ses propres eaux territoriales. La requête
de l'Italie laisse déjà percevoir que celle-ci n’accepte pas certaines lignes
de base libyennes puisqu'elle affirme que la ligne médiane entre les
masses terrestres de l'Italie et de la Libye se situe au sud et au sud-est
de Malte,

« que l’on tienne compte ou non des lignes de base droites revendi-
quées par la Libye, bien que sa position exacte dépende, bien entendu,
du fait que l’on accepte, ou non, de prendre ces lignes en considéra-
tion » (par. 9).

Et l'opposition de l'Italie aux prétentions libyennes sur le golfe de Syrte a
été clairement affirmée à l’audience par M. Arangio-Ruiz, qui a indiqué
que l’Italie « ne [peut] accepter ces prétentions » (audience du 25 janvier
1984, matin). Que celles-ci soient ou non fondées, leur mise en cause
créerait une situation inacceptable. Du fait des limites géographiques de
l’instance, alors que les prétentions maritimes de la Libye et de Malte
seraient exposées à une contestation juridique, aux critiques et aux conclu-
sions adverses de l'Italie, la réciproque ne serait pas vraie. La Libye ne
pourrait, par exemple, s’en prendre à des lignes italiennes fermant le golfe
de Tarente, si de telles lignes existaient. Une autre conséquence inaccep-
table de cette approche fractionnée serait que le critère de proportion-
nalité, conçu pour vérifier le caractère équitable de toute délimitation
maritime, deviendrait inapplicable. De même, la limitation du champ
géographique de l'instance exclurait l'éventualité de compensations et
d'échanges susceptibles d’être convenus par les Parties au cours de négo-
ciations diplomatiques.

66
PLATEAU CONTINENTAL (OP. IND. JIMENEZ DE ARECHAGA) 66
c) Les prétentions italiennes et le principe du consentement

31. Nous avons vu comment, du fait des circonstances particuliéres de
Vespéce — existence d’un compromis et limitation géographique de la
région envisagée — il serait porté atteinte, respectivement, aux principes de
réciprocité et d’égalité consacrés par le Statut de la Cour. Mais ja consi-
dération la plus déterminante et la plus pertinente conduisant 4 refuser
l'intervention en l’occurrence tient à la gravité de l'atteinte qui serait portée
au principe du consentement de l'Etat défendeur à la juridiction de la Cour
si l'intervention de l'Italie était admise.

32. Dans ses observations écrites, l'Etat requérant a présenté de façon
quelque peu sibylline « l’objet précis de l'intervention ». Cette présenta-
tion a suscité certaines observations des Parties originaires, qui ont allégué
que l’exposé de l'Italie n’indiquait pas le but exact visé par l'intervention et
ne répondait donc pas aux conditions de l’article 81, paragraphe 2, du.
Règlement. Dans sa requête l'Italie évoque « les droits qu’elle revendique
sur certaines des zones revendiquées par les Parties » (par. 16) sans préciser
où elles se trouvent. Elle déclare cependant que, si elle est admise à
intervenir, l'Italie « préciser[a] la localisation de ces zones, compte tenu des
revendications des deux Parties principales et des arguments avancés à
lappui de ces revendications ».

33. Les exposés oraux et, plus particulièrement, la réponse écrite de
l’agent de l’Italie, ont apporté des éclaircissements au sujet des demandes
précises que formulerait l'Italie si elle était admise à intervenir. La réponse
écrite vise nettement deux zones sur lesquelles l'Italie estime avoir des
droits, Pune du côté est de la région qui est en litige en l’espèce, l’autre de
son côté ouest. Au sujet de la première, l’agent de l'Italie déclare que
« l'Italie estime avoir le droit de participer à la détermination d’un point
triple, qui intéresse en même temps Malte, la Libye et lItalie »; c’est le
« même point qui doit marquer l'extrémité orientale de la ligne de déli-
mitation entre Malte et la Libye ». À propos de la seconde, il indique :

« Dans cette zone doit trouver sa place le deuxième point triple (qui
pourrait être aussi quadruple...), qui marquera à l’ouest le point ter-
minal de la ligne de démarcation malto-libyenne. L’Italie a évidem-
ment le droit de participer 4 la détermination de ce point. »

Il est clair qu’en annonçant que l’objet de son intervention est de se voir
reconnaître le droit de participer à la détermination de ces points triples
(ou quadruples) dans le cadre des indications que devra donner la Cour sur
la manière dont les Parties pourront appliquer en pratique les principes et
règles de droit international afin de pouvoir « délimiter ces zones sans
difficulté par voie d’un accord », l'Italie demande en fait à la Cour de se
prononcer sur ses droits et, réciproquement, sur les prétentions opposées
des Parties principales. L'établissement d’un point triple dans la première
zone obligerait par exemple la Cour à confirmer les droits de l'Italie et à

67
PLATEAU CONTINENTAL (OP. IND. JIMENEZ DE ARECHAGA) 67

exclure ou rejeter les prétentions de Malte à l’est et les prétentions de la
Libye au nord de ce point. Ainsi, et comme l’arrêt le souligne à juste titre,
l'Italie ne se contente pas de sauvegarder les droits qu’elle revendique ; elle
désire en obtenir la reconnaissance judiciaire. Son objectif n’est pas de
faire en sorte que la Cour ne porte pas atteinte à ses droits ; elle veut que la
Cour les avalise et les applique. Il ne lui suffit pas que la Cour ne les préjuge
pas ; elle veut que la Cour en juge, c’est-à-dire qu’elle accepte ou rejette ses
thèses sur la position des points triples. Même si l'Italie ne demande pas à
la Cour de tracer une ligne de délimitation complète entre elle et chacune
des Parties originaires, l'essence et l’effet déterminant à l’égard de celles-ci
des décisions judiciaires que demande l'Italie n’en sont pas changés pour
autant. La détermination du lieu exact de ces triplex confinium, où trois
frontières se rencontrent, fournirait le point de départ et le point d’arrivée
de toutes lignes de délimitation futures entre l'Italie et la Libye d’une part
et l'Italie et Malte de l’autre. Ce sont ces points triples qui soulèvent les
problèmes les plus difficiles et les plus délicats dans toute délimitation, et
leur fixation par décision de justice conditionnerait par avance les négo-
ciations ultérieures entre lItalie et chacune des Parties principales. De
plus, la détermination de ces points triples obligerait la Cour à examiner et
trancher les thèses italiennes sur les principes et règles de droit à appliquer
dans le secteur, au sujet notamment du prolongement naturel, de l’équi-
distance, de la proportionnalité... Les conclusions italiennes y relatives
consisteraient en prétentions juridiques d’un caractère précis et concret,
qui différeraient de celles de Malte et de la Libye sans être pour cela moins
spécifiques. Tel est l’objet exact de l’intervention italienne. On peut ajouter
à ce stade que le présent arrêt de ja Cour, par l'importance qu’il attache à
cette question, démontre de manière éloquente la sagesse des amende-
ments introduits en 1978 dans l’article 81 du Règlement et qui prescrivent
au requérant d'indiquer l’objet précis de l’intervention et de citer à ce sujet
toute base de compétence qui existerait selon lui entre lui-même et les
parties en cause.

34. Ainsi, ce que l’Italie soumet à la Cour est ce qu’on appelle en droit
interne une intervention principale, autrement dit une intervention concur-
rente ou, comme le latin l’exprime bien mieux, une intervention ad exclu-
dendum, puisque l'Italie voudrait que la Cour écarte ou rejette les pré-
tentions maltaises ou libyennes dans certains secteurs de la région qui est
en litige en l’espèce. Une intervention ad excludendum se distingue d’une
intervention ad adjuvandum comme celle de Fidji dans les affaires des
Essais nucléaires, dont l’objet était d’épauler l’Australie et la Nouvelle-
Zélande contre la France. Mais, plus encore que cette dernière modalité
d'intervention « en renfort », une intervention concurrente ad excluden-
dum comme celle qu’annonce l'Italie aurait pour conséquence inéluctable
que non plus une, mais les deux Parties originaires deviendraient auto-
matiquement défenderesses vis-à-vis de l'Italie. Le grand spécialiste italien
du droit de la procédure civile, Chiovenda, enseignait à propos de cette

68
PLATEAU CONTINENTAL (OP. IND. JIMÉNEZ DE ARÉCHAGA) 68

forme d'intervention que « vis-à-vis de la tierce partie, les deux parties
originaires se trouvent dans la situation de défenderesses » (Principii di
diritto processuale civile, vol. II, par. 89, III d)).

35. Telle étant la situation juridique, en passant du droit interne au droit
international on rencontre l’obstacle le plus formidable à l’intervention de
l'Italie, à savoir ce « principe bien établi de droit international consacré par
le Statut de la Cour » qui exige le consentement de l’Etat défendeur pour
que la Cour puisse exercer sa juridiction à son égard. Face aux prétentions
italiennes analysées plus haut, les Etats défendeurs seraient manifestement
la Libye et Malte, qui risqueraient de se voir déboutées en partie si la Cour
devait accepter les prétentions italiennes.

d) Le remède à la situation

36. S'il est fort possible que l'Italie ait des droits dans certaines parties
de la zone revendiquée par l’une et l’autre des Parties originaires, ce fait
ne suffit pas à attribuer compétence à la Cour. L'Italie, dans sa requête,
veut établir une analogie avec le droit de la procédure civile lorsqu’elle
déciare :

« Elle [lTtalie] se trouve même dans un cas tout à fait classique
d'intervention en droit judiciaire et où l’intervention, en pratique,
est toujours admise : celle où l’intervenant excipe des droits de véri-
table dominus de la chose en litige, ou d’une partie de cette chose. »
(Par. 11.)

Mais il y a 14 confusion entre droit interne et droit international. Dans le
système judiciaire international créé en 1921 et confirmé en 1945, il ne
suffit pas qu’un Etat revendique — voire possède — un droit légitime ou
incontestable pour que la Cour puisse se prononcer sur l’existence d’un tel
droit. Il est également nécessaire que l’État débiteur de l’obligation cor-
respondante — Etat défendeur — ait consenti à l'exercice de la juridiction
de la Cour. Si la situation qui en résulte a été qualifiée de déraisonnable
(M. Oda, C.I.T. Recueil 1981, p. 27) par comparaison notamment avec celle
du droit interne, elle procède cependant du Statut tel qu’il a été adopté.

37. Le remède à cette situation n’est pas d’autoriser lintervention en
Pabsence d’un lien juridictionnel : il tient dans le défaut de compétence de
la Cour pour disposer des droits d’un Etat qui ne se présente pas devant elle
et dans le principe de l’effet relatif de l’arrêt de la Cour, posé par l’article 59
du Statut. Vu le texte de l’article I du compromis, l'arrêt de la Cour servira
de base à un accord que concluront les parties au terme de négociations, de
sorte que l’arrêt, comme l’accord qui le suivra, constitueront pour les Etats
tiers une res inter alios acta. Il est très courant en matière de délimita-
tion maritime, ou même de tracé de frontières terrestres, que deux Etats
concluent un accord que des Etats tiers puissent considérer comme empié-
tant sur leurs droits. Un exemple est l’accord entre la Tunisie et l’Italie
auquel Malte s’oppose au motif qu’il englobe des zones sur lesquelles elle

69
PLATEAU CONTINENTAL (OP. IND. JIMÉNEZ DE ARÉCHAGA) 69

aurait des prétentions légitimes (paragraphe 8 des observations écrites de
Malte). Mais, à moins qu’un point triple n’ait été fixé par accord trilatéral,
ces traités n’affectent ni n’affaiblissent aucunement les droits susceptibles
d’être par la suite revendiqués par des Etats tiers.

38. Ilest donc faux d’affirmer, comme le fait la requête, que pour l'Italie
un arrêt de la Cour rendu dans une instance entre Malte et la Libye
« opérerait de facto et de jure l'attribution aux Parties des zones de plateau
continental que cette ligne est appelée à délimiter ». Ainsi que la Cour l’a
dit à l’occasion de la demande d'intervention de Malte :

« aucune inférence ni déduction ne saurait légitimement être tirée
[d’un arrêt] pour ce qui est des droits ou prétentions d'Etats qui ne
sont pas parties à l’affaire » (C.I.J. Recueil 1981, p. 20, par. 35).

On pourrait toutefois faire valoir qu’un arrêt de la Cour posant des prin-
cipes directeurs sur l’attribution à Malte ou à la Libye de zones revendi-
quées par l'Italie aurait plus de force qu’un accord entre les deux pays,
puisque son autorité pourrait être invoquée dans des négociations diplo-
matiques et qu’il pourrait être difficile à la Cour de se déjuger dans un futur
procès. Mais la réponse réside dans la prudence manifestée par la Cour
dans des situations analogues, une fois que son attention a été attirée sur les
revendications de Etat tiers lors des audiences sur la demande d’inter-
vention.

39. Il existe plusieurs solutions. La première, adoptée par la Cour en
1982, consiste 4 reconnaitre son défaut de compétence pour statuer rela-
tivement à des secteurs où des Etats tiers pourraient exciper de droits. Dans
l'affaire du Plateau continental (Tunisie/Jamahiriya arabe libyenne), la
Cour a pris soin de ne pas porter un préjudice éventuel à de tels droits,
lorsqu'elle a déclaré, à la page 42, paragraphe 33: « La Cour n’a pas
compétence pour connaître de ces problèmes en la présente instance et elle
ne doit pas préjuger {eur solution future. » Dans le dispositif de l'arrêt,
page 94, paragraphe C 3, la Cour a conclu:

«la longueur de la ligne de délimitation vers le nord-est est une
question qui n’entre pas dans la compétence de la Cour en l’espèce,
étant donné qu’elle dépendra de délimitations à convenir avec des
Etats tiers ».

Il est vrai que si ce précédent est suivi les dimensions de l'affaire entre
Malte et la Libye s’en trouveront considérablement réduites. Toutefois,
comme il est reconnu, dans la réponse écrite de l’agent de l'Italie, qu’il
existe entre les deux zones un espace intermédiaire décrit comme libre de
revendications italiennes, il subsisterait une étendue maritime où la Cour
aurait compétence pour statuer si elle décidait de suivre strictement le
précédent tuniso-libyen.

40. Une deuxième démarche est celle qui a été adoptée par le tribunal
arbitral franco-britannique et qui consiste à rappeler l’autorité relative
inter partes de toute décision judiciaire ou sentence arbitrale. Le tribunal a
en effet déclaré dans sa sentence que celle-ci :

70
PLATEAU CONTINENTAL (OP. IND. JIMENEZ DE ARECHAGA) 70

« ne sera obligatoire que pour les Parties au présent arbitrage ; elle ne
créera ni droits ni obligations pour un Etat tiers quelconque, en
particulier pour la République d’Irlande, à l’égard de laquelle elle sera
une res inter alios acta ».

41. Mais la Cour, après avoir pesé et comparé les titres invoqués par les
Parties initiales, pourrait aussi décider que l’une d’elles seulement est
habilitée, du fait des circonstances géographiques ou d’autres considéra-
tions pertinentes, à négocier une délimitation avec l’Italie ou avec d’autres
Etats tiers selon certains tracés ou dans certains secteurs de la zone dis-
putée. On aurait ainsi un arrêt qui, malgré son effet relatif, projetterait ses
conséquences erga omnes et contribuerait très utilement et dans une
mesure importante à la solution du différend porté devant la Cour par le
compromis entre Maite et la Libye. Il est évident que ces différentes
méthodes pourraient se conjuguer en fonction des secteurs considérés, de
l'évaluation par la Cour des réalités et configurations géographiques et
d’autres circonstances pertinentes.

(Signé) Eduardo JIMENEZ DE ARECHAGA.

71
